Eldridge, Judge,
concurring specially.
I concur as to Division 1; I concur specially in Division 2 as to the judgment only.
Blumsack v. Bartow County, 223 Ga. App. 392 (477 SE2d 642) (1996) is a correct interpretation of OCGA § 33-24-51, because insurance coverage alone under OCGA § 33-24-51 (a), that covers ownership, maintenance, operation, or use, is not sufficient to waive sovereign immunity. Therefore, it is a correct statement of law that the “[m]ere ownership or negligent maintenance cannot, by itself, waive sovereign immunity.” Id. at 396. Such language referred to satisfaction of both OCGA § 33-24-51 (a) and (b) prior to a waiver of sovereign immunity occurring and not to the type of negligence which can give rise to liability, if there is a waiver. To waive sovereign immunity, OCGA § 33-24-51 (b) must also be satisfied when the insured motor vehicle, under the coverage, has negligence arise out of the performance of official duties by an “authorized officer, agent, servant, attorney, or employee in the performance of his official duties.”3
“The procurement of insurance under this statute [(OCGA § 33-24-51 (a))] does not constitute a waiver of sovereign immunity with regard to personal injury caused by the county’s negligence, unless the negligence of its ‘officer, agent, servant, attorney, or employee’ arises from the use of a motor vehicle. (Cits.)” Simmons v. Coweta County, 229 Ga. App. 550, 552 (494 SE2d 362) (1997).
Harry v. Glynn County, 269 Ga. 503, 504 (501 SE2d 196) (1998); accord Blumsack v. Bartow County, supra at 396. Blumsack v. Bar-tow County, supra at 396, was cited favorably by Simmons v. Coweta County, supra at 552; Harry v. Glynn County, supra at 504, omitted this citation in its quote. Harry v. Glynn County, supra, was a case where the mere ownership and operation of an insured ambulance were held not to be such use as waived sovereign immunity for negligent treatment by paramedics. “Whether an event arises from the *190‘use’ of a motor vehicle depends largely on the circumstances, and a bright-line definition is elusive. [Cit.] What is clear, however, is that the alleged negligence must involve the use of the motor vehicle.” Id. at 504. Then the opinion went on to give the quotation from Simmons v. Coweta County, supra, regarding “officer, agent, servant, attorney, or employee.” Blumsack v. Bartow County, supra at 396, does not limit liability to “use” only, but OCGA § 33-24-51 (a) applies to liability arising from negligent ownership, maintenance, and operation as well. In fact, “use” has been broadly construed to include the negligent supervision of a child getting off a school bus and crossing the highway. Roberts v. Burke County School Dist., 267 Ga. 665 (482 SE2d 283) (1997). As employed by the Supreme Court, “use” encompasses ownership, maintenance, operation, and “use” broadly construed of the motor vehicle. See Gilbert v. Richardson, 264 Ga. 744, 748-749 (4) (452 SE2d 476) (1994); see also Harry v. Glynn County, supra at 504; Roberts v. Burke County School Dist., supra; Woodard v. Laurens County, 265 Ga. 404, 405 (1) (456 SE2d 581) (1995); Simmons v. Coweta County, supra at 552 (a), rev’d on other grounds, 269 Ga. 694 (507 SE2d 440) (1998); Blumsack v. Bartow County, supra at 396.
Decided July 16, 1999
Eidson & Associates, James A. Eidson, Timothy R. Brennan, for appellants.
The majority’s real problem is that, as written, the opinion cannot bring the use of a private vehicle driven by Mike Felix, Jr. with Samuel P. Chamlee, Jr. as a passenger, students, under OCGA § 33-24-51 (b). The automotive class required actual motor vehicles with problems for diagnosis and repair as part of the school course, which satisfied OCGA § 33-24-51 (a). As students in the automotive repair class, Felix and Chamlee were required to examine, diagnose, repair, and verify repair of the motor vehicle, which they were test driving, as part of their school work. Thus, in driving the motor vehicle, they were acting as involuntary servants of the school under the direction, supervision, and control of their teacher in the performance of his official duties. This satisfied OCGA § 33-24-51 (b). See Simmons v. Coweta County, supra at 553 (a state prisoner, operating a tractor, was held to be an involuntary servant within OCGA § 33-24-51 (b)).
I am authorized to state Presiding Judge McMurray joins in this opinion.
Smith, Welch & Brittain, A. J Welch, Jr., Harper, Waldon & Craig, Russell D. Waldon, Jonathan M. Adelman, for appellees.

 Most of the cases cited by the majority in Division 2 deal with a failure of “use” by an officer, agent, servant, attorney, or employee under OCGA § 33-24-51 (b) so that the second statutory element has not been satisfied, even though OCGA § 33-24-51 (a) has been satisfied by the appropriate insurance.